Citation Nr: 0434289	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating for 
chronic sinusitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from August 1944 
to November 1945 and from March 1948 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO in Cleveland, Ohio 
granted service connection for chronic sinusitis and awarded 
a compensable evaluation of 10 percent for this disability, 
effective from August 1998.  

Following receipt of notification of the April 2003 decision, 
the veteran perfected a timely appeal with respect to the 
claim for an initial disability rating greater than 
10 percent for the service-connected chronic sinusitis.  Due 
to the veteran's permanent residence, his initial increased 
rating claim has been adjudicated by the RO in St. 
Petersburg, Florida.  

The disability rating assigned to the service-connected 
chronic sinusitis is based on an initial grant of service 
connection for this disorder.  As such, the entire period 
associated with this service-connected disability will be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issue with regard to the service-connected chronic 
sinusitis is correctly characterized as listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected chronic sinusitis is manifested by 
complaints of three to four sinus infections a year with 
increased pressure over the frontal and ethmoid region, 
retro-orbital pressure, headaches, as well as excessive 
mucous production requiring antibiotic treatment but with no 
objective evidence of significant sinus disease, including no 
infection, purulent discharge, crusting in the nose, pus, 
blood, or tumor.  Evidence of three or more incapacitating 
episodes of the sinusitis per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than 
six non-incapacitating episodes of this disorder per year 
characterized by headaches, pain, and purulent discharge or 
crusting has not been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for the service-connected chronic sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6513 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in July 2003, the RO discussed the type of 
evidence necessary to support the veteran's initial rating 
claim.  In particular, the RO notified the veteran that VA 
would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his initial rating 
claim.  In addition, the veteran was notified of his 
opportunity to submit information regarding "any evidence."  

Moreover, the April 2003 rating decision as well as the May 
2004 statement of the case (SOC) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
initial rating claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this initial rating issue.  

Furthermore, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Also, all available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
initial rating claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records reflect treatment for possible 
sinusitis in August 1948.  Complaints at that time included a 
tightness in the throat, cough, and frontal headaches.  
Objective evaluation findings demonstrated somewhat congested 
nasal mucosa.  The report of the separation examination, 
which was conducted in February 1953, included a notation of 
severe chronic sinusitis.  

A VA examination conducted in January 1980 demonstrated no 
abnormality of the veteran's sinuses.  A private medical 
report dated in January 1986 reflects treatment for 
sinusitis.  

Subsequently, in February 1998, the veteran sought VA 
outpatient treatment for complaints of a history of chronic 
sinus problems.  He reported that "nothing" had alleviated 
these symptoms.  He denied having undergone any sinus 
surgery.  Nasal spray was prescribed.  

A physical examination in April 1998 demonstrated nasal 
septal deformity and no polyps.  The treating physician 
provided an impression of chronic right maxillary sinusitis.  

A physical examination conducted during a follow-up treatment 
session in May 1998 indicated no improvement in the veteran's 
maxillary sinusitis, despite treatment.  A repeated computed 
tomography scan completed on his sinuses approximately one 
week later in May 1998 reflected unchanged low-grade chronic 
bilateral ethmoid sinusitis, substantial improvement of 
bilateral maxillary sinusitis with residual membrane 
thickening within the base of the left maxillary sinus, and a 
one-and-a-half centimeter polyp within the base of the right 
maxillary sinus.  

According to a report of a private evaluation completed in 
January 1999, the veteran's symptoms included frequent 
clearing of his throat as well as a clear nasal discharge 
with no blood, pus, or pain.  A physical examination 
demonstrated somewhat congested nostrils, no polyps or pus, 
normal Eustachian tube orifices, and clean nasopharynx, 
hypopharynx, larynx, and epiglottis with good proximation of 
the vocal chords.  The treating physician diagnosed clear 
post-nasal discharge and prescribed saline nasal lavage and 
Nasonex.  At a follow-up treatment session conducted in the 
following month, this doctor noted that the veteran's right 
cyst persisted.  The doctor instructed the veteran to 
continue with his medication and also recommended Zyrtec.  

Subsequent medical records reflect VA outpatient treatment 
for chronic mild inactive parasinusitis in February 1999 and 
November 1999.  An undated letter received at the RO in March 
2000 includes a private physician's statement that he had 
treated the veteran on a regular basis since October 1974 and 
that various X-rays taken had shown "well-evidenced sinus 
congestion/sinusitis."  

VA computed tomography scans taken of the veteran's sinuses 
in May 2000 reflected mucosal thickening involving the 
ethmoid, maxillary, and sphenoid sinuses.  The appearance of 
the veteran's sinuses at that time was found to be similar to 
the appearance of his sinuses at the May 1998 evaluation.  

VA outpatient treatment records dated in August and December 
2000 note assessments of pansinusitis.  In March 2001, the 
veteran sought treatment for an exacerbation of his 
pansinusitis.  In particular, he described a stuffy nose with 
nasal congestion, coughing up of dark yellow sputum for the 
past six weeks, headaches.  He reported that nothing he had 
tried had helped to alleviate these symptoms.  As such, he 
requested antibiotics.  The treating physician instructed the 
veteran to try nasal decongestants as needed, to use moist 
heat (or warm showers) to open his nasal passages, to 
increase his fluid intake to 8 glasses a day, and to sleep on 
two to three pillows to facilitate drainage.  

In July 2001, the veteran sought follow-up VA outpatient 
treatment for complaints of nasal discharge and headaches.  
He reported using Nasalide but no other decongestants.  A 
physical examination demonstrated tender maxillary sinus 
areas bilaterally.  The veteran was instructed to continue 
using Nasalide as well as Sputum CS, and Levofloxacin.  

One month later in August 2001, the veteran again sought VA 
outpatient treatment for complaints of increased amounts of 
nasal and oropharyngeal discharge.  A physical examination of 
his sinuses showed symmetrical transillumination as well as 
no frontal or maxillary sinus pain.  A nasal endoscopy 
illustrated nasal turninates and septum which were within 
normal limits and no evidence of polyps, pus, blood, tumor, 
or paresis.  Additional testing demonstrated a nasopharynx 
with a normal amount of symmetrical adenoidal tissue, 
Eustachian tubes which were within normal limits, well-moving 
palate and tongue, clear vallecula and pyriform sinuses, dry 
mucose membrane, obvious phlem on the hypopharyngeal walls, 
no pooled secretions, arytenoids and true vocal cords which 
were within normal limits, and no evidence of neoplasia, 
infection, or paresis.  The treating physician provided 
impressions of rhinopharyngitis sicca as well as mild 
inactive paranasal sinusitis and explained hydration methods 
to the veteran.  

In March 2003, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  At that time, he reported 
getting three to four sinus infections a year with increased 
pressure over the frontal and ethmoid region, retro-orbital 
pressure, and headaches.  He further explained that these 
symptoms usually last one to two months before resolving.  He 
denied any type of drainage during these episodes.  He also 
stated that he has been treated multiple times with 
antibiotics which usually helped his sinus infections resolve 
quickly and that he is currently using a nasal steroid.  In 
addition, he noted that, when he is not experiencing a sinus 
infection, he continues to have excessive mucous production 
which causes him to have difficulty falling asleep at night.  
He further noted that he "does not feel that he is ever 
incapacitated during these sinus attacks."  

A physical examination, including specialized testing, 
demonstrated significant septal deviation to the right 
initially and then to the left, moderate inferior turbinate 
hypertrophy, no purulent discharge or crusting in the nose, 
some tender (or dull) pain over the frontal region, intact 
extraocular motions, equal and round pupils which were 
reactive to light, and no polypoid disease on the right or 
left.  The examiner provided impressions of chronic sinusitis 
and nasal obstruction with significant septal deviation.  In 
addition, the examiner expressed his opinion that "it is as 
likely as not that the . . . [veteran's] chronic sinusitis 
disorder began during his military service and is as likely 
as not to be related to the time that he spent overseas in 
the service."  

At a VA outpatient treatment session conducted approximately 
one month later in April 2003, the veteran described 
recurring sinusitis problems.  

According to the pertinent evidence received during the 
current appeal, a VA computed tomography scan completed on 
the veteran's paranasal sinuses in October 2001 reflected 
small retention cysts in the frontal and maxillary sinuses, 
left middle turbinate concha bullosa, and mild deviation of 
the nasal septum toward the right side.  

A VA outpatient treatment record dated in September 2002 
indicates that the veteran's medical problems include 
sinusitis with fatigue and retention cyst of his sinuses.  A 
notation was also made that this condition was better.  

A VA outpatient treatment record dated in December 2002 
reiterates that the veteran's medical problems include 
chronic sinusitis with fatigue and retention of a cyst of his 
sinuses.  A notation was made that the veteran's use of 
Nasalide and Allegra was not helping.  

Several days after the VA examination in March 2003, the 
veteran sought VA outpatient treatment for complaints of 
continued sinusitis problems including a sore and tight chest 
due to repeated coughing, a productive (dark yellow) cough, a 
little wheezing at night, a sore throat with a lot of 
clearing of the throat and without difficulty swallowing, and 
a slight runny nose with clear discharge.  He denied any 
headaches but described a feeling of a fullness in his head 
around his sinuses.  A nasal decongestant, throat lozengers, 
and cough suppressant and expectorant were prescribed.  

A VA outpatient treatment record dated in April 2003 repeats 
that the veteran's medical problems include chronic sinusitis 
with retention cyst of his sinuses.  In addition to Nasalide, 
the veteran was taking Allegra and Zyrtec which were found 
not to be helpful.  

A physical examination conducted on the veteran's sinuses at 
a VA outpatient treatment session in July 2003 demonstrated 
symmetrical transillumination and no frontal or maxillary 
sinus pain.  Specialized testing showed nasal turninates and 
septum which were within normal limits, a nasopharynx with a 
normal amount of symmetrical adenoidal tissue, Eustachian 
tubes which were within normal limits, well-moving palate and 
tongue, clear vallecula and pyriform sinuses, arytenoids and 
true vocal cords which were within normal limits, and no 
neoplasia, infection, paresis, polyps, pus, blood, or tumor.  
The examiner noted the veteran's complaint of clearing his 
throat at night and, in doing so, "hacking up" phlem.  In 
addition, the examiner provided impressions of vasomotor 
rhinitis and rhinitis sicca and concluded that the 
examination provided no evidence of significant sinus 
disease.  

A VA outpatient treatment record dated in September 2003 
reiterates that the veteran's medical problems include 
chronic sinusitis with retention of a cyst of his sinuses.  
In addition to Nasalide, the veteran was taking Allegra and 
Zyrtec which were found not to be helpful.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, chronic 
maxillary sinusitis detected by X-rays only will result in 
the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2004).  A compensable rating of 
10 percent requires evidence of one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  The next higher evaluation of 30 percent 
requires evidence of three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment or more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  The highest rating allowable under this Code, 
50 percent, necessitates evidence of radical surgery with 
subsequent chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  

The veteran has asserted that his service-connected chronic 
sinusitis is more severe than the current 10 percent 
evaluation indicates.  Specifically, in the substantive 
appeal which was received at the RO in July 2004, he asserted 
that he is given antibiotics for this service-connected 
disability three to four times per year.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected chronic sinusitis must be considered 
in conjunction with the clinical evidence of record as well 
as the pertinent rating criteria.  

The Board acknowledges that, at the March 2003 VA nose, 
sinus, larynx, and pharynx examination, the veteran described 
getting three to four sinus infections a year with increased 
pressure over the frontal and ethmoid region, retro-orbital 
pressure, as well as headaches and that these symptoms 
require antibiotic treatment and usually last one to two 
months before resolving.  The veteran also reported having 
excessive mucous production which causes him to have 
difficulty falling asleep at night, even when he is not 
experiencing a sinus infection.  

Significantly, however, the totality of the relevant evidence 
of record does not support an increased rating of 30 percent 
for the veteran's service-connected chronic sinusitis.  At 
the March 2003 VA examination, the veteran himself denied 
ever being incapacitated during his sinusitis episodes.  An 
incapacitating episode requires bed ret and treatment by a 
physician.  See Note after Diagnostic Code 6514.  

Furthermore, no evidence of significant sinus disease has 
been objectively shown.  Specifically, infection, purulent 
discharge, crusting in the nose, pus, blood, and tumor have 
not been demonstrated on multiple examinations.  Also, 
although at the examination conducted at the VA outpatient 
treatment session in March 2003 several days after the VA 
examination, the veteran described a feeling of a fullness in 
his head around his sinuses, he specifically denied 
experiencing headaches.  Further, although this VA 
examination demonstrated some tender (or dull) pain over the 
frontal region, a physical evaluation completed at a 
subsequently conducted VA outpatient treatment session in 
July 2003 illustrated no frontal or maxillary sinus pain.  In 
addition, though periodic outpatient treatment (approximately 
two to four times annually) reflects nasal decongestant, 
throat lozengers, and cough suppressants and expectorants 
have been prescribed for sinusitis, the need for antibiotics 
on more than 3 occasions annually in the treatment regimen 
has not been demonstrated.  

These pertinent medical records do not illustrate that the 
veteran experiences three or more incapacitating episodes of 
his service-connected chronic sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
Nor do such reports reflect more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  Consequently, the 
Board must conclude that an increased disability rating for 
the service-connected chronic sinusitis is not warranted.  
See, 38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's chronic sinusitis 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his 
service-connected chronic sinusitis results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial disability rating greater than 10 percent for 
chronic sinusitis is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



